         Case 18-06625             Doc 32     Filed 02/21/19 Entered 02/21/19 13:11:04                                   Desc Main
                                                Document     Page 1 of 8
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: IVY, AVA C.                                                                § Case No. 18-06625-ABG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on March 07, 2018. The undersigned trustee was appointed on March 07, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                16,999.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                                0.00
                                    Bank service fees                                                    120.67
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                16,878.33
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-06625              Doc 32  Filed 02/21/19 Entered 02/21/19 13:11:04 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 8case was 08/29/2018
       and the deadline for filing governmental claims was 09/03/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $2,449.90. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $2,449.90, for a total compensation of $2,449.90. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $8.55, for total expenses of
              2
       $8.55.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 01/18/2019                    By: /s/JOHN E. GIERUM
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                        Case 18-06625                 Doc 32      Filed 02/21/19 Entered 02/21/19 13:11:04                                       Desc Main
                                                                    Document     Page 3 of 8
                                                                                                                                                                     Exhibit A


                                                                            Form 1                                                                                   Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 18-06625-ABG                                                           Trustee:        (520171)     JOHN E. GIERUM
Case Name:         IVY, AVA C.                                                      Filed (f) or Converted (c): 03/07/18 (f)
                                                                                    §341(a) Meeting Date:        04/19/18
Period Ending: 01/18/19                                                             Claims Bar Date:             08/29/18

                                1                                   2                          3                       4                    5                   6

                     Asset Description                           Petition/            Estimated Net Value          Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                  Values            Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                  and Other Costs)                                                Remaining Assets

 1        2016 Lexus IS300F Sport, 44000 miles. Entire pro         20,000.00                           0.00                                      0.00                    FA
           Imported from original petition Doc# 1

 2        Miscellaneou furniture and furnishings                    1,000.00                       1,000.00                                      0.00                    FA
           Imported from original petition Doc# 1

 3        PeJoton Bike purchased in 2015 (u)                            500.00                         0.00                                      0.00                    FA
           Imported from Amended Doc#: 24

 4        Miscellaneous clothing                                    1,000.00                       1,000.00                                      0.00                    FA
           Imported from original petition Doc# 1

 5        Jewelry - 4 rings, one watch (u)                              750.00                         0.00                                      0.00                    FA
           Imported from Amended Doc#: 24

 6        Cash                                                           12.00                       12.00                                       0.00                    FA
           Imported from original petition Doc# 1

 7        Checking: Chase                                               100.00                      100.00                                       0.00                    FA
           Imported from original petition Doc# 1

 8        Savings: Chase                                                100.00                      100.00                                       0.00                    FA
           Imported from original petition Doc# 1

 9        IRA                                                           500.00                      500.00                                       0.00                    FA
           Imported from original petition Doc# 1

10        403(b) plan                                                   300.00                      300.00                                       0.00                    FA
           Imported from original petition Doc# 1

11        2017 Tax Refund: Federal (u)                             18,537.00                    16,999.00                                   16,999.00                    FA
           Imported from Amended Doc#: 24

 11      Assets      Totals (Excluding unknown values)            $42,799.00                   $20,011.00                                  $16,999.00                 $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):                                   Current Projected Date Of Final Report (TFR):




                                                                                                                                      Printed: 01/18/2019 10:03 AM   V.14.14
                         Case 18-06625                  Doc 32     Filed 02/21/19 Entered 02/21/19 13:11:04                                               Desc Main
                                                                     Document     Page 4 of 8
                                                                                                                                                                              Exhibit B


                                                                               Form 2                                                                                         Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         18-06625-ABG                                                              Trustee:              JOHN E. GIERUM (520171)
Case Name:           IVY, AVA C.                                                               Bank Name:            Rabobank, N.A.
                                                                                               Account:              ******0166 - Checking Account
Taxpayer ID #:       **-***7224                                                                Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 01/18/19                                                                        Separate Bond: N/A

   1             2                          3                                   4                                                5                    6                   7

 Trans.     {Ref #} /                                                                                                        Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From             Description of Transaction                T-Code              $                  $                Account Balance
06/11/18       {11}        Ava Ivy                         Tax Refunds                                    1224-000               16,999.00                                 16,999.00
06/29/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                          13.85          16,985.15
07/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                          26.05          16,959.10
08/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                          25.20          16,933.90
09/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                          12.98          16,920.92
10/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                          15.29          16,905.63
11/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                          13.89          16,891.74
12/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                          13.41          16,878.33

                                                                              ACCOUNT TOTALS                                     16,999.00                 120.67        $16,878.33
                                                                                     Less: Bank Transfers                             0.00                   0.00
                                                                              Subtotal                                           16,999.00                 120.67
                                                                                     Less: Payments to Debtors                                               0.00
                                                                              NET Receipts / Disbursements                     $16,999.00                 $120.67



                                                                                                                                   Net             Net                     Account
                                                                              TOTAL - ALL ACCOUNTS                               Receipts     Disbursements                Balances

                                                                              Checking # ******0166                              16,999.00                 120.67          16,878.33

                                                                                                                               $16,999.00                 $120.67        $16,878.33




{} Asset reference(s)                                                                                                                     Printed: 01/18/2019 10:03 AM        V.14.14
                   Case 18-06625               Doc 32          Filed 02/21/19 Entered 02/21/19 13:11:04                              Desc Main
                                                                 Document     Page 5 of 8
Printed: 01/18/19 10:03 AM                                                                                                                          Page: 1

                                           Claims Proposed Distribution - Exhibit C
                                                    Case: 18-06625-ABG IVY, AVA C.

  Case Balance:        $16,878.33               Total Proposed Payment:            $16,878.33                    Remaining Balance:            $0.00

                                                                Amount             Amount               Paid           Claim          Proposed      Remaining
Claim #   Claimant Name                     Type                 Filed             Allowed             to Date        Balance         Payment         Funds

          JOHN E. GIERUM                  Admin Ch. 7               8.55               8.55               0.00            8.55               8.55      16,869.78
          <2200-00 Trustee Expenses>
          JOHN E. GIERUM                  Admin Ch. 7            2,449.90           2,449.90              0.00         2,449.90         2,449.90       14,419.88
          <2100-00 Trustee Compensation>

   1      Discover Bank                   Unsecured              4,863.64           4,863.64              0.00         4,863.64         1,010.16       13,409.72
   2      American Express National       Unsecured              2,156.46           2,156.46              0.00         2,156.46            447.89      12,961.83
          Bank
   3      Capital One Bank (USA),         Unsecured              7,768.34           7,768.34              0.00         7,768.34         1,613.46       11,348.37
          N.A.
   4      Capital One Bank (USA),         Unsecured              8,214.70           8,214.70              0.00         8,214.70         1,706.16        9,642.21
          N.A.
   5      Navient Solutions, LLC          Unsecured              1,786.28           1,786.28              0.00         1,786.28            371.00       9,271.21
   6      American Express National       Unsecured              2,086.85           2,086.85              0.00         2,086.85            433.43       8,837.78
          Bank
   7      PYOD, LLC its successors        Unsecured              5,554.72           5,554.72              0.00         5,554.72         1,153.70        7,684.08
          and assigns as assignee
  8 -2    MERRICK BANK                    Unsecured              3,692.28           3,692.28              0.00         3,692.28            766.87       6,917.21
   9      Quantum3 Group LLC as           Unsecured              9,002.96           9,002.96              0.00         9,002.96         1,869.88        5,047.33
          agent for
   10     Wells Fargo Bank, N.A.          Unsecured              9,547.00           9,547.00              0.00         9,547.00         1,982.88        3,064.45
   11     Affinity Federal Credit Union Unsecured                9,347.96           9,347.96              0.00         9,347.96         1,941.54        1,122.91
   12     Synchrony Bank                  Unsecured              5,406.50           5,406.50              0.00         5,406.50         1,122.91            0.00


                      Total for Case 18-06625 :                $71,886.14         $71,886.14             $0.00       $71,886.14       $16,878.33




                                                                       CASE SUMMARY
                                                    Amount            Amount               Paid             Proposed              % paid
                                                     Filed            Allowed             to Date           Payment

          Total Administrative Claims :            $2,458.45          $2,458.45                $0.00         $2,458.45       100.000000%

             Total Unsecured Claims :           $69,427.69           $69,427.69                $0.00        $14,419.88          20.769638%
           Case 18-06625         Doc 32      Filed 02/21/19 Entered 02/21/19 13:11:04                  Desc Main
                                               Document     Page 6 of 8


                                   TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

             Case No.: 18-06625-ABG
             Case Name: IVY, AVA C.
             Trustee Name: JOHN E. GIERUM
                                                Balance on hand:                          $            16,878.33
              Claims of secured creditors will be paid as follows:

Claim         Claimant                               Claim Allowed Amount Interim Payments               Proposed
No.                                                Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:    $                 0.00
                                                Remaining balance:                        $            16,878.33

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                       to Date          Payment
Trustee, Fees - JOHN E. GIERUM                                        2,449.90                0.00        2,449.90
Trustee, Expenses - JOHN E. GIERUM                                        8.55                0.00            8.55
                            Total to be paid for chapter 7 administration expenses:       $             2,458.45
                            Remaining balance:                                            $            14,419.88

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                       to Date          Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:   $                 0.00
                            Remaining balance:                                            $            14,419.88

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                  of Claim          to Date            Payment
                                                      None
                                                Total to be paid for priority claims:     $                 0.00
                                                Remaining balance:                        $            14,419.88
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

   UST Form 101-7-TFR (05/1/2011)
           Case 18-06625         Doc 32      Filed 02/21/19 Entered 02/21/19 13:11:04                  Desc Main
                                               Document     Page 7 of 8




            Timely claims of general (unsecured) creditors totaling $ 69,427.69 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 20.8 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            Discover Bank                                           4,863.64                 0.00       1,010.16
  2            American Express National Bank                          2,156.46                 0.00         447.89
  3            Capital One Bank (USA), N.A.                            7,768.34                 0.00       1,613.46
  4            Capital One Bank (USA), N.A.                            8,214.70                 0.00       1,706.16
  5            Navient Solutions, LLC                                  1,786.28                 0.00         371.00
  6            American Express National Bank                          2,086.85                 0.00         433.43
  7            PYOD, LLC its successors and assigns as                 5,554.72                 0.00       1,153.70
               assignee
  8 -2         MERRICK BANK                                            3,692.28                 0.00         766.87
  9            Quantum3 Group LLC as agent for                         9,002.96                 0.00       1,869.88
 10            Wells Fargo Bank, N.A.                                  9,547.00                 0.00       1,982.88
 11            Affinity Federal Credit Union                           9,347.96                 0.00       1,941.54
 12            Synchrony Bank                                          5,406.50                 0.00       1,122.91
                             Total to be paid for timely general unsecured claims:          $          14,419.88
                             Remaining balance:                                             $               0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 18-06625         Doc 32     Filed 02/21/19 Entered 02/21/19 13:11:04                  Desc Main
                                              Document     Page 8 of 8




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
